                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

Tito Knox,                                 )                  C/A No. 6:20-228-HMH-PJG
                                           )
                            Plaintiff,     )
                                           )                  ORDER REGARDING
       v.                                  )               AMENDMENT OF COMPLAINT
                                           )
Elizabeth G. Magera; Sergio A. Sanchez MD, )
                                           )
                            Defendants.    )
                                           )

       The plaintiff, Tito Knox, proceeding pro se, brings this civil rights action. The Complaint

has been filed pursuant to 28 U.S.C. § 1915. This matter is before the court pursuant to 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.).           Having reviewed the Complaint in

accordance with applicable law, the court finds this action is subject to summary dismissal if

Plaintiff does not amend the Complaint to cure the deficiencies identified herein.

I.     Factual and Procedural Background

       Plaintiff brings this action against a federal probation officer and a psychiatrist pursuant to

Bivens v. Six Unkown Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971). (Compl., ECF

No. 1 at 4.) Plaintiff argues that he was not provided a hearing in his federal criminal trial and, as

a result, he must take injections for the rest of his life. (Id. at 5-6.) Plaintiff provides no facts

about the named defendants. Plaintiff indicates he seeks damages in this suit because he “could

have wrapped this up in 2007.” (Id. at 6.) The court’s records indicate that Plaintiff was found

not guilty by reason of insanity in a criminal matter in this court in 2007. United States v. Knox,

Cr. No. 6:06-269-HMH.




                                             Page 1 of 5
II.    Discussion

       A.      Standard of Review

       Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which

permits an indigent litigant to commence an action in federal court without prepaying the

administrative costs of proceeding with the lawsuit. This statute allows a district court to dismiss

the case upon a finding that the action “is frivolous or malicious,” “fails to state a claim on which

relief may be granted,” or “seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2)(B).

       To state a claim upon which relief can be granted, the plaintiff must do more than make

mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,

accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly,

550 U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations,

not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

       This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).




                                            Page 2 of 5
       B.      Analysis

        In Bivens, the United States Supreme Court established a remedy for plaintiffs alleging

certain constitutional violations by federal officials to obtain monetary damages in suits against

federal officials in their individual capacities. Bivens v. Six Unkown Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).1 But here, Plaintiff provides no facts about the named defendants

that would plausibly show that they violated Plaintiff’s constitutional rights. See Fed. R. Civ. P.

8 (requiring that a pleading contain “a short and plain statement of the claim showing that the

pleader is entitled to relief”); Iqbal, 556 U.S. at 678 (stating Federal Rule of Civil Procedure 8 does

not require detailed factual allegations, but it requires more than a plain accusation that the

defendant unlawfully harmed the plaintiff, devoid of factual support). Also, Plaintiff fails to

explain what type of hearing was not held in his criminal trial and why that violated his rights.

Therefore, Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

       Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim upon which relief can be granted. Plaintiff is hereby

granted twenty-one (21) days from the date this order is entered (plus three days for mail time) to

file an amended complaint pursuant to Federal Rule of Civil Procedure 15(a) that corrects the




       1
        However, the Supreme Court has limited the availability of Bivens actions more recently.
See Ziglar v. Abbasi, 137 S. Ct. 1843, 1857 (2017).


                                             Page 3 of 5
deficiencies identified above.3 If Plaintiff fails to file an amended complaint that corrects those

deficiencies, this action will be recommended for summary dismissal pursuant to 28 U.S.C. § 1915.

       IT IS SO ORDERED.

                                             __________________________________________
January 30, 2020                             Paige J. Gossett
Columbia, South Carolina                     UNITED STATES MAGISTRATE JUDGE

       Plaintiff’s attention is directed to the important WARNING on the following page.




       3
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915. Further, Plaintiff is reminded that an amended complaint
replaces the original complaint and should be complete in itself. See Young v. City of Mount
Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading ordinarily
supersedes the original and renders it of no legal effect.”) (citation and internal quotation marks
omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d ed.
2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies
and remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).


                                           Page 4 of 5
      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 5 of 5
